Citation Nr: 0923241	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling. 

3.  Entitlement to an increased rating for diabetic 
neuropathy of the right lower extremity, currently rated as 
20 percent disabling.

4.  Entitlement to an increased rating for diabetic 
neuropathy of the left lower extremity, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska dated in January 2008 and August 2008.  


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  

2.  The Veteran's diabetes mellitus requires the use of oral 
hypoglycemic agents and a restricted diet, but does not 
require the use of insulin or regulation of his activities

3.  The Veteran's diabetic neuropathy of the right lower 
extremity is manifested by no more than moderate incomplete 
paralysis of the sciatic nerve.

4.  The Veteran's diabetic neuropathy of the left lower 
extremity is manifested by no more than moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; hypertension is not proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2008).

3.  The criteria for a rating in excess of 20 percent for 
diabetic neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2008).

4.  The criteria for a rating in excess of 20 percent for 
diabetic neuropathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.20, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

The notice requirements of the VCAA require VA to notify the 
Veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
Veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes that an evidence development letter dated in November 
2007 was sent to the Veteran and the RO advised the Veteran 
of the evidence needed to substantiate his claims for an 
increased rating for the diabetes and diabetic neuropathy 
issues on appeal.  The Veteran was also advised of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The Veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claim.  Additionally, the Veteran 
was told of the criteria used to award both disability 
ratings and effective dates by way of the November 2007 
letter.  See Dingess/Hartman, supra.  The Veteran was also 
provided a letter dated in July 2008 which advised him of the 
evidence needed to substantiate his claim for service 
connection for hypertension.  The Veteran was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The Veteran was further advised to inform 
the RO if there was any other evidence or information that he 
believes pertains to his claim.  Additionally, the Veteran 
was told of the criteria used to award both disability 
ratings and effective dates by way of the July 2008 letter.  
See Dingess/Hartman, supra.  

With regard to the increased rating issues on appeal, the 
Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the United States 
Court of Appeals for Veterans Claims (Court) held that, for 
an increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  In this regard, the Board finds that 
the an April 2008 notice letter issued to the Veteran 
complied with elements (1), (2), (3), and (4), and his claims 
were subsequently readjudicated following issuance of that 
notice.  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the Veteran's 
service treatment records (STRs) and VA outpatient treatment 
reports.  The Veteran was afforded a VA examination for his 
increased rating claims. 

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for 
hypertension, as discussed in more detail below, the record 
is absent for competent medical evidence that this disability 
is the result of a disease or injury incurred in or 
aggravated by active military service including exposure to 
herbicides.  The Board notes that the Veteran has not claimed 
service connection for hypertension as directly related to 
his military service but instead has asserted that this 
disability resulted from his exposure to herbicides while 
serving in the Republic of Vietnam.  The Board cognizant that 
there are instances in which lay testimony can serve to 
establish an association between service and the claimed 
disability or death for the purpose of satisfying the 
criteria of McLendon.  For example, a lay person may be 
competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, 
and their lay testimony as to a continuity of symptomatology 
can satisfy the requirements of McLendon.  However, the Board 
finds that a lay person is not be competent to offer an 
opinion on a matter clearly requiring medical expertise, such 
as linking the Veteran's hypertension to service including 
exposure to herbicides.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  

In short, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Service Connection

The Veteran claims that he is entitled to service connection 
for hypertension as a result of exposure to herbicides while 
serving in the Republic of Vietnam.  

The Veteran's DD214 indicates that he was awarded the Vietnam 
Service Medal which indicates that he served in the Republic 
of Vietnam.  

The Veteran's STRs do not document any complaints, findings, 
or treatment for hypertension.  The Veteran's blood pressure 
was recorded as 122/84 at his entrance examination dated in 
October 1967 and 130/84 at his separation examination dated 
in August 1969.  He denied high/low blood pressure on reports 
of medical history forms prepared in conjunction with his 
entrance and separation examinations.  

Associated with the claims file are VA outpatient treatment 
reports dated from December 2004 to November 2008.  The 
records denote a diagnosis of hypertension as early as 
December 2004.  The records do not include any opinion 
regarding the etiology of the Veteran's hypertension.  

The Veteran was afforded a VA examination in March 2008 in 
regard to his claim for an increased evaluation for diabetes 
mellitus.  At that time, the examiner indicated that 
hypertension had been present for more than fifteen years.  
He also indicated that the Veteran was diagnosed with 
diabetes mellitus in 1992.  The Veteran's blood pressure was 
recorded as 174/82 on three readings.  The examiner noted 
that hypertension was a condition which could possibly be 
related to diabetes mellitus but he concluded that the 
Veteran's hypertension was not a complication of diabetes 
because of the date of onset of hypertension in relation to 
the date of onset and diagnosis of diabetes.  He also opined 
that hypertension was not worsened or increased by the 
Veteran's diabetes.    

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases including hypertension may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2008) are met.  See 
38 C.F.R. § 3.309(e) (2008).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include 
hypertension.  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
Veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. § 
3.307(a)(6)(ii) (2008); 68 Fed. Reg. 34,541 (June 10, 2003) 
amending 38 C.F.R. § 3.307(a)(6)(iii) implementing the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  A Veteran who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to the contrary.  
Id.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As noted, the Veteran avers that his hypertension is due to 
exposure to herbicides.  The Veteran's DD214 denotes that he 
received the Vietnam Service Medal which indicates that he 
served in the Republic of Vietnam.  Furthermore, he was in 
service from January 1968 to August 1969.  As such, he is 
presumed to have been exposed to herbicides during military 
service.  However, hypertension is not a disability for which 
service connection may be granted on a presumptive basis.  
Consequently, service connection for hypertension is not 
warranted on a presumptive basis.  38 C.F.R. § 3.309(e).  

The Board will next consider whether service connection is 
warranted on a direct basis.  The Veteran's STRs do not 
document any complaints, findings, or treatment for 
hypertension.  The VA outpatient treatment reports document a 
diagnosis of hypertension as early as December 2004.  When 
examined by VA in March 2008 the examiner indicated that 
hypertension had been present for more than fifteen years.  
However, there is no indication that the Veteran's 
hypertension was diagnosed within one year of his separation 
from service.  There is no medical evidence linking the 
Veteran's hypertension to his military service including 
exposure to herbicides.  Given the lack of any competent 
medical evidence linking the Veteran's hypertension to 
service, including as due to in-service herbicide exposure, 
the preponderance of the evidence is against the claim.  
Additionally, there is no evidence that hypertension was 
manifest to a compensable degree within one year of the 
Veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Consequently, service connection is not warranted on 
a direct basis.   

Although the Veteran has not indicated that he believes his 
hypertension is secondary to his service-connected diabetes 
mellitus, the March 2008 VA examiner noted that hypertension 
is a condition which could possibly be related to diabetes 
mellitus.  Consequently, as VA is required to address all 
claims reasonably raised by a liberal reading of the record, 
the Board will also consider whether service connection for 
hypertension is warranted as secondary to his service-
connected diabetes mellitus.  

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2008).  This includes any increase in disability that 
is proximately due to or the result of a service-connected 
disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.

In this case, however, service connection for hypertension is 
not warranted on a secondary basis.  As noted, the March 2008 
examiner indicated that hypertension is a condition which 
could possibly be related to diabetes mellitus.  However, 
that same examiner then concluded that the Veteran's 
hypertension in this case is not a complication of diabetes 
because of the date of onset of hypertension in relation to 
the date of onset and diagnosis of diabetes.  He further 
opined that the Veteran's hypertension is not worsened or 
increased by diabetes.  There is no contrary medical evidence 
linking the Veteran's hypertension to his service-connected 
diabetes mellitus, either causally or based on aggravation.  
Thus, the Board concludes that service connection is not 
warranted on a secondary basis.  

In sum, for the reasons enunciated above, service connection 
for hypertension is not warranted on a presumptive, direct, 
or secondary basis.  

The Veteran himself has not alleged the onset of 
symptomatology while on active duty nor is there any other 
evidence suggesting that hypertension was incurred within one 
year of service.  As noted, the Veteran has asserted that he 
has hypertension due to exposure to herbicides.  However, as 
discussed in detail above, a lay person is not considered 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as linking hypertension to herbicide 
exposure.   See Jandreau, supra.  Therefore, the lay 
assertions of the Veteran are of no probative value.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hypertension.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2008).  The preponderance of the 
evidence is against the claim.

III.  Increased Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

A.  Diabetes Mellitus

The Veteran avers that his service-connected diabetes 
mellitus has worsened and warrants an evaluation greater than 
20 percent.  

Associated with the claims file are VA outpatient treatment 
reports dated from December 2004 to November 2008.  The 
Veteran was noted to have hypoglycemia in September 2006.  
The records indicate that the Veteran was prescribed oral 
Glipizide to control his diabetes mellitus.  In December 2007 
the Veteran was reported to be attempting to lose weight and 
that he was walking twenty minutes daily.  It was recommended 
that he walk five days a week.  In February 2008 the Veteran 
was noted to have fallen and he said that made it hard to 
exercise.  The Veteran was noted to have a goal of exercising 
again.  The dosage of Glipizide was decreased in March 2008.  
In June 2008 the Veteran was noted to have diabetes which was 
controlled with pills.  In August 2008 the Veteran was 
referred for nutrition counseling to help control kidney 
disease.  His diabetes mellitus was reported to be in control 
due to recent weight loss.  

The Veteran was afforded a VA examination in March 2008.  The 
Veteran indicated that he last worked in 2003.  He indicated 
that he stopped working due to his diabetes.  The Veteran was 
reported to take Glipizide for his diabetes mellitus.  The 
Veteran reported some difficulty controlling blood sugars and 
said he had some elevated blood sugar readings on home blood 
glucose monitoring.  He also reported one instance of 
emergency room treatment for low blood sugar and symptoms of 
hypoglycemia.  He said he was treated and released from the 
emergency room.  The Veteran denied episodes of diabetic 
ketoacidosis or any hospitalizations related to ketoacidosis.  
He indicated that he attempts to follow a restricted diet and 
he said his weight was down fifteen pounds over the past six 
months.  The Veteran was reported to visit a diabetic care 
provider monthly or less often.  He was instructed to follow 
a restricted diet but he was not restricted in his ability to 
perform strenuous activities.  The examiner indicated that 
the Veteran's diabetes mellitus was progressively worse and 
that he took oral medication to control his diabetes with no 
side effects of treatment.  

The Veteran was also afforded a VA examination in May 2008.  
The Veteran reported that he last worked in 2003.  The 
examiner indicated that the Veteran's diabetes was reasonably 
well controlled with oral medication.  The Veteran was noted 
to have had one instance of low blood sugar which required 
treatment in the emergency room but he released without 
hospitalization.  He had no episodes of diabetic ketoacidosis 
or hospitalization for any hyperglycemic or hypoglycemic 
reactions.  The examiner said the Veteran had not been 
prescribed any specific restrictions of activity due to his 
diabetes.  He said the Veteran's diabetic condition would 
likely only mildly to moderately impact his activities of 
daily living or typical occupational duties [as a truck 
driver].  The examiner indicated that the Veteran was not 
using insulin and would have no restrictions with regard to 
obtaining a commercial drivers license.  The examiner 
concluded that due to the Veteran's diabetic condition with 
renal insufficiency (rated separately from diabetes mellitus) 
the Veteran would have some limitations to occupational 
duties that would require strenuous physical labor as this 
could potentially result in alterations of blood sugar levels 
and hydration status which could have a negative impact on 
the Veteran's diabetic condition.  

The RO has rated the Veteran diabetes mellitus as 20 percent 
disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119 
(2008).  Under Diagnostic Code 7913, a rating of 20 percent 
is for application when the Veteran's diabetes requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A rating of 40 percent is for application 
when the Veteran's diabetes requires insulin, restricted 
diet, and regulation of activities.  A rating of 60 percent 
is for application when the Veteran's diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

The Board notes that the term "regulation of activities" is 
defined in the regulations.  The first paragraph of 
Diagnostic Code 7913 indicates that "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  

Review of the record discloses that the Veteran currently 
requires the use of oral hypoglycemic agents and follows a 
restricted diet.  The Board notes that there is some 
discrepancy as to whether or not his diabetes requires 
regulation of activities.  In this regard, the May 2008 VA 
examiner noted that the Veteran had not been prescribed any 
restriction of activities due to diabetes.  However, the May 
2008 VA examiner also indicated that the Veteran would have 
some limitations to occupational duties that would require 
strenuous physical labor as this could potentially result in 
alterations of blood sugar levels and hydration status which 
could have a negative impact on the Veteran's diabetic 
condition.  

In any event, even if it was presumed that his diabetes is so 
severe as to require regulation of activities, the Veteran 
has not been shown to use insulin for his diabetes, which is 
required by the criteria for higher disability evaluations of 
either 40, 60, or 100 under Diagnostic Code 7913.  In this 
regard, the Board notes that the criteria at each of these 
levels is written in the conjunctive not disjunctive-i.e., 
there must be insulin dependence in order to warrant an 
evaluation in excess of 20 percent.

Thus, even though the record shows evidence of recent weight 
loss and that the had one emergency room visit due to low 
blood sugar and symptoms of hypoglycemia, the criteria for a 
higher disability rating under Diagnostic Code 7913 are not 
met.

In short, as the assignment of a rating higher than 20 
percent for diabetes mellitus requires insulin usage, which 
is not required in this case, the Board accordingly concludes 
that an evaluation higher than 20 percent for diabetes 
mellitus is not warranted.  The Veteran's claim for a higher 
rating is therefore denied.  

B.  Diabetic Neuropathy - Right and Left Lower Extremity

The Veteran avers that his diabetic neuropathy of the right 
and left lower extremity has worsened and warrants higher 
evaluations.  He said he had swelling and redness of his 
lower extremities with sores and irritation from poor 
circulation and loss of feeling and removal of his toenails.

Associated with the claims file are VA outpatient treatment 
reports dated from December 2004 to November 2008.  In April 
2007 the Veteran was noted to have an erythematous swollen 
right great toenail with the toenail dislodged at the nail 
base.  The foot had a warm skin temperature and excellent 
pedal pulse.  The examiner assessed the Veteran with right 
great toenail trauma.  The records also reveal trace edema 
and slight erythema to the anterior tibias with no skin 
breakdown in October 2007.  The Veteran was assessed with 
venous insufficiency.  In January 2008 the Veteran was 
reported to have edema of the left and right lower extremity 
worse on the left.    

The Veteran was afforded a VA examination in March 2008.  The 
Veteran reported numbness, tingling, and decreased sensation 
of the toes and feet bilaterally.  He indicated that he took 
no medication to treat his neuropathy.  The examiner said the 
Veteran had edema in the past but there was no evidence of 
peripheral edema at the time of the examination.  Examination 
of the lower extremities revealed normal temperature, color, 
dorsalis pedis pulse, and posterior tibial pulse.  There were 
no trophic changes or ulcers of the extremities.  Neurologic 
examination revealed no motor loss but the Veteran was noted 
to have decreased sensation of the bilateral toes and feet to 
light touch with monofilament 5.07.  The examiner assessed 
the Veteran with diabetic peripheral neuropathy and said the 
small fiber cutaneous nerves were affected.  

The Veteran was afforded another VA examination in May 2008.  
The examiner indicated that the Veteran took no medication 
specifically for his diabetic neuropathy.  He said there 
appeared to be no apparent loss of proprioception involving 
the lower extremities due to neuropathy and that the Veteran 
is able to drive and ambulate without restrictions.  He 
indicated that the Veteran's diabetic neuropathy was 
symptomatic and minimally affected the Veteran's ability to 
operate a motor vehicle.  

The Veteran's diabetic neuropathy of the right and left lower 
extremity has been rated as 20 percent disabling under 
Diagnostic Code 8520 for both extremities.  Diagnostic Code 
8520 pertains to paralysis of the sciatic nerve.  38 C.F.R. § 
4.124a.  Under Diagnostic Code 8520, a 20 percent rating is 
assigned for moderate incomplete paralysis of the sciatic 
nerve.  Id.  A 40 percent rating is assigned for moderately 
severe incomplete paralysis of the sciatic nerve.  Id.  A 60 
percent rating is assigned for severe incomplete paralysis of 
the sciatic nerve with marked muscle atrophy.

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2008).  
"Moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  "Severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Eleventh New Collegiate Dictionary (2007), 798 and 
1140.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2008).

The Board has reviewed all the evidence set forth previously 
and finds that the Veteran's diabetic neuropathy of the right 
and left lower extremity does not warrant higher ratings.  In 
this regard, when examined by VA in May 2008, the Veteran 
reported numbness, tingling, and decreased sensation of the 
toes and feet bilaterally.  Examination of the lower 
extremities revealed normal temperature, color, dorsalis 
pedis pulse, and posterior tibial pulse.  There were no 
trophic changes or ulcers of the extremities.  The Veteran 
was noted to have decreased sensation of the bilateral toes 
and feet to light touch with monofilament 5.07.  However 
there was no loss of motor function.  The Board acknowledges 
the Veteran's report of swelling and redness of his lower 
extremities with sores and irritation from poor circulation 
and loss of feeling and loss of toenails.  However, the VA 
examiner indicated that there was no evidence of peripheral 
edema at the time of the examination.  Additionally, the VA 
outpatient treatment reports of record indicate that the 
Veteran suffers from venous insufficiency and the symptoms of 
peripheral edema were not linked to the Veteran's diabetic 
neuropathy.  Moreover, when the Veteran was assessed with an 
erythematous swollen right great toenail the examiner 
indicated that the Veteran suffered trauma to his right great 
toenail.  At that time the Veteran had warm skin temperature 
and an excellent pedal pulse.  The Veteran's neurological 
symptomatology, which includes complaints of numbness, 
tingling and objective findings of loss of sensation of the 
toes and feet bilaterally, is consistent with moderate 
incomplete paralysis of the sciatic nerve.  The greater 
weight of the evidence is against finding that it is 
manifested by more significant disability, approximating 
moderately severe incomplete paralysis.  

In short, the evidence of record does not establish that an 
increased ratings are warranted for either lower extremity.  
The evidence reveals that the Veteran's diabetic neuropathy 
of the right and left lower extremity is no worse than 
moderately disabling.  This is consistent with the 
regulations that refer to situations where neurologic 
impairment is largely sensory, see 38 C.F.R. § 4.124a (2008), 
and which provide for assignment of no more than a 
"moderate" rating.  The Board accordingly concludes that 
the evidence on file does not support assignment of 
evaluations higher than 20 percent.  The Veteran's claims for 
higher ratings are therefore denied.  

C.  Extraschedular Considerations

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  For the following reasons, the 
Board determines that such referral is not appropriate in 
this case.  The veteran's service-connected diabetes and 
diabetic neuropathy of the right lower extremity have not 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board has considered the Veteran's report of 
unemployment since 2003 due to diabetes.  The Board notes 
that individual unemployability has been established as due 
to diabetes mellitus and renal insufficiency.  The May 2008 
examiner indicated that the Veteran's diabetic condition with 
renal insufficiency (rated separately from diabetes mellitus) 
would have some limitations to occupational duties that would 
require strenuous physical labor as this could potentially 
result in alterations of blood sugar levels and hydration 
status which could have a negative impact on the Veteran's 
diabetic condition.  However, the May 2008 examiner also said 
the Veteran's diabetic condition would likely only mildly to 
moderately impact his activities of daily living or typical 
occupational duties [as a truck driver].  The examiner 
indicated that the Veteran was not using insulin and would 
have no restrictions with regard to obtaining a commercial 
drivers license.  With regard to the Veteran's diabetic 
neuropathy of the lower extremities, the examiner indicated 
that there appeared to be no apparent loss of proprioception 
involving the lower extremities due to his neuropathy and the 
Veteran was able to drive and ambulate without restrictions.  
He stated that the Veteran's diabetic neuropathy was 
symptomatic and minimally affected the Veteran's ability to 
operate a motor vehicle.  For these reasons, and because the 
symptoms and manifestations of his service-connected diabetes 
and diabetic neuropathy of the right and left lower extremity 
appear to be precisely those contemplated by the applicable 
rating criteria, the Board finds that referral for 
extraschedular consideration is not shown to be warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling is denied. 

Entitlement to an increased rating for diabetic neuropathy of 
the right lower extremity, currently rated as 20 percent 
disabling is denied.

Entitlement to an increased rating for diabetic neuropathy of 
the left lower extremity, currently rated as 20 percent 
disabling is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


